Citation Nr: 1720263	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to August 4, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2011, June 2015 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing at the Regional Office (RO) conducted by the undersigned Veterans Law Judge in June 2013; a copy of the transcript is of record.

In December 2014, this matter was last before the Board.  At that time, PTSD was evaluated as 50 percent disabling.  

In a June 2015 rating decision, the RO increased the evaluation of PTSD to 70 percent.  Because the maximum benefits were not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2016 rating decision, the RO granted entitlement to a TDIU, effective August 4, 2016.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran claims he is unemployable due to his service-connected PTSD and dysthymic disorder, and as such, entitlement to a TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, in December 2014 the Board remanded the claim of entitlement to an increased rating for service-connected PTSD and dysthymic disorder.  The Board remanded the claim to seek any outstanding VA records, including any from the Vet Center, as well as afford the Veteran a VA examination.  Since the Board's remand, the Veteran has been provided VA examinations, and his VA medical records have been associated with the claims file.  

It is not clear whether all of the Veteran's records from the Vet Center have been obtained.  In response to its request to the Vet Center, the AOJ obtained 15 pages of medical records, and the only clinical evidence obtained consists of a February 2011 intake assessment.  Otherwise, the records comprise letters from Vet Center social workers to VA regarding the severity of the Veteran's PTSD and dysthymic disorder, and a letter regarding excusing the Veteran from jury duty.  Here, the Veteran has reported regular attendance at counseling and group therapy at the Vet Center.  None of the obtained records reflect this treatment.  It thus appears that there outstanding records from the Vet Center.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Accordingly, the claims are remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's treatment records from the Minot, ND Vet Center.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  If and only if pertinent medical evidence is received that is inconsistent with the last VA medical examination and opinion should the AOJ schedule the Veteran for an appropriate VA compensation examination, to determine the nature, frequency and severity of symptoms and manifestations of the Veteran's service-connected PTSD and dysthymic disorder, as well their effects on employment.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case, and provide an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




